TeNííey, J.
— It appears upon the face of the proceedings, in this case, that before the warrant was issued, by the magistrate, it was shown to him, by the testimony of witnesses upon oath, that there was reasonable ground for believing, that spirituous and intoxicating liquors were kept and deposited in said Carter’s dwellinghouse, or its appurtenances, intended for unlawful sale, which testimony had been reduced to writing by the magistrate.
In addition to the proof so certified in the warrant, it was necessary, that it should further appear upon the face of the proceedings, that the magistrate had caused the testimony of the witnesses given upon oath, and so reduced to writing, to be signed and verified by the oath or affirmation of such xoitnesses. This last requirement appears not to have been complied with before the warrant was issued; and for this reason the warrant was fatally defective; and the

Exceptions are sustained and judgment is arrested.